internal_revenue_service index number number release date cc dom p si 8-plr-120601-98 mar legend taxpayer dear sir or madam this letter is in response to a request_for_ruling dated date filed on taxpayer’s behalf by its authorized representative the letter requests that we rule that the purchase and subsequent sale or lease of certain specially designed trucks tailored for installation of a crane boom are not taxable highway vehicles under sec_4051 of the internal_revenue_code taxpayer purchases truck cabs and truck chassis having gross vehicle weight ratings of over big_number pounds each cab and chassis has been modified to accept a specific type of boom-type or mast-type crane that has a reach in excess of feet the modifications include replacing the truck frame with a heavy duty inch steel frame with a inch liner substituting special front and tandem rear axles and a special walking-beam suspension system shortening the wheel base installing a transmission that is limited to speeds and installing a special fan clutch power take off not suitable for use with a dump vehicle subsequent to the purchase of the chassis and cab taxpayer contracts with a third party to modify the chassis to accommodate the mounting of a crane or boom the modifications include the installation of a torque subframe to support the crane and load the installation of a special cross-tie bar under the transmission and the attachment of front and rear stabilizing outriggers to the chassis frame after modification the vehicle is unsuitable to carry any significant additional cargo due to the weight of the crane and accompanying machinery - - - - the modifications to the frame subframe and transmission are permanent in nature while it is possible to remove and remount cranes on a different chassis the existing chassis is no longer useful as a component part of a highway vehicle due to these modifications after the trucks are modified taxpayer sells or leases the vehicles sec_4051 imposes a percent excise_tax on the first_retail_sale of certain articles including automobile truck chassis and bodies including in each case parts or accessories sold on or in connection therewith or with the sale thereof sec_4051 provides that the tax imposed by sec_4051 does not apply to automobile truck chassis and bodies suitable for use with a vehicle that has a gross vehicle weight of big_number pounds or less sec_145_4051-1 of the temporary excise_tax regulations provides that a chassis or body is taxable under sec_4051 only if such chassis or body is sold for use as a component part of a highway vehicle as described in sec_48_4061_a_-1 of the manufacturers and retailers excise_tax regulations sec_48_4061_a_-1 defines a highway vehicle as any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in sec_48_4061_a_-1 sec_48_4061_a_-1 provides that a self-propelled vehicle or trailer or semitrailer is not a highway vehicle if it a consists of a chassis to which there has been permanently mounted by welding bolting riveting or other means machinery or equipment to perform a construction manufacturing processing farming mining drilling timbering or operation similar to any one of the foregoing enumerated operations if the operation of the machinery or equipment is unrelated to transportation on or off the public highways b the chassis has been specially designed to serve only as a mobile carriage and mount and a power source where applicable for the particular machinery or equipment involved whether or not such machinery or equipment is in operation and c by reason of such special design such chassis could not without substantial structural modification be used as a component of a vehicle designed to perform a function of transporting any load other than that - - - - particular machinery or equipment or similar machinery or equipment requiring such a specially designed chassis revrul_79_423 1979_2_cb_386 states that a chassis meets the part c test of sec_48_4061_a_-1 if it has been specially designed to hold certain jobsite machinery or equipment to the extent that it is substantially structurally different than a chassis that would ordinarily be used for transporting a load other than that particular machinery or equipment or similar machinery or equipment requiring such a specially designed chassis revrul_81_71 1981_1_cb_496 holds that for purposes of sec_4061 a manufacturers tax that was the predecessor to the sec_4051 retailers tax a custom-built truck chassis specially designed to serve as a mobile mount for a telescoping boom-type crane satisfies the requirements for exception under sec_48_4061_a_-1 and is not a taxable highway vehicle the chassis is constructed with a reinforced box-type frame that is specially designed to withstand torsional stresses imposed by the articulation of the crane the chassis serves as the base upon which the turntable for the crane is mounted and the rear suspension system of the chassis includes tandem axles of the walking-beam type that are welded directly to the chassis frame without load cushions or springs this form of suspension system together with both front and rear outrigger assemblies is designed to stabilize the vehicle when the crane is in use the revenue_ruling states that these special design features render the chassis substantially different structurally from a chassis that would ordinarily be used to haul machinery or equipment other than the crane or similar machinery or equipment requiring such a specially designed chassis sec_48_4061_a_-1 provides the general_rule that the sale of a chassis or body shall be taxable if the chassis or body is in any sense suitable for use as a component part of a highway vehicle sec_48_4061_a_-1 provides an exception to the general_rule of sec_48_4061_a_-1 sec_48 a - e ii allows the tax-free sale of a chassis or body ordinarily subject_to tax under sec_4061 now sec_4051 if the chassis or body is actually sold for use or for resale for use as a component part of a vehicle that is not a highway vehicle as defined in sec_48_4061_a_-1 sec_48_4061_a_-1 iii and iv provide certain procedural requirements that the manufacturer or reseller must comply with in order to sell tax free - - - - sec_145_4051-1 states that with respect to tax- free sales of a chassis or body for use as a component part of a vehicle other than a highway vehicle provisions similar to those set forth in sec_48_4061_a_-1 iii and iv shall apply the chassis at issue as modified is designed and sold for use as a component part of a crane and is designed to perform a function of transporting a load both on and off the highway thus the chassis is a component of a highway vehicle as that term is defined in sec_48_4061_a_-1 and will be subject_to the sec_4051 tax unless it is within one of the exceptions provided under sec_48_4061_a_-1 sec_48_4061_a_-1 provides an exception for certain specially designed mobile_machinery that section sets forth a three-part test taxpayer’s chassis fulfills the requirements of subparts a and b of the exception provided in sec_48_4061_a_-1 the cranes are permanently mounted to a chassis that as modified is specially designed and constructed solely as a mobile carriage mount and power source for the equipment in order to fulfill the requirements of subpart c of that regulation it must be shown that the specially designed chassis could not without substantial structural modification be used as a component of a vehicle designed to transport a load other than the machinery or equipment for which it was designed to transport revrul_79_423 indicates that the subpart c test is met if the chassis has been specially designed to hold the particular machinery or equipment and is substantially structurally different than a chassis that would ordinarily be used for transporting some other load the chassis at issue as modified are not standard over-the-road chassis on the contrary the chassis are very similar to those described in revrul_81_71 and have been designed and fabricated to accomodate the equipment the chassis is constructed with a reinforced torque subframe that is specially designed to withstand the stresses of the equipment's operations the chassis also serves as the base to which the equipment is mounted front and rear outrigger assemblies are designed to stabilize the vehicle when the equipment is in use in addition the suspension system of the chassis includes walking-beam suspension and special tandem axles these special design features render the chassis substantially different structurally from a chassis that would ordinarily be used for over-the-road transportation moreover the chassis at issue here could not without substantial modification be used as a component of a vehicle designed to transport a load other than the equipment over the highway - - - - thus the vehicles manufactured for and sold or leased by taxpayer are not taxable highway vehicles under sec_4051 therefore the original manufacturer of the chassis may sell to taxpayer those chassis which will be used as component parts of the non-highway vehicles free of the tax imposed by sec_4051 however pursuant to sec_145_4051-1 the seller and taxpayer must comply with provisions similar to those set forth in sec_48_4061_a_-1 iii and iv this ruling is directed only to the taxpayer who requested it sec_6110 provides that it shall not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by bernard h weberman assistant to the branch chief branch enclosures copy of this letter copy for sec_6110 purposes
